Citation Nr: 0834702	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include lumbosacral strain with radiculitis to the lower 
extremities.


REPRESENTATION

Appellant represented by:	Kurt Leffler, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  The above issue was previously 
remanded by the Board in May 2008 for further evidentiary and 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.


FINDING OF FACT

The competent evidence fails to show that the veteran's 
current low back disorder, to include lumbosacral strain with 
radiculitis to the lower extremities, first manifested during 
service or for many years after service; there is no 
competent evidence of record to suggest that his current 
disability is otherwise related to his active military 
service.


CONCLUSION OF LAW

A low back disorder, to include lumbosacral strain with 
radiculitis to the lower extremities, was not incurred in or 
aggravated by the veteran's active military service, nor may 
it be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in September 2004 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the September 
2004 letter advised the veteran what information and evidence 
was needed to substantiate the claim decided herein.  This 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The September 2004 letter was sent to the veteran prior to 
the January 2005 rating decision.  The VCAA notice with 
respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, after the notice was 
provided the issue was readjudicated and a July 2008 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records and records pertaining to a disability claim with the 
Social Security Administration (SSA).  The veteran was 
provided an additional opportunity in June 2008 to submit 
information regarding any relevant, outstanding records that 
need to be obtained before deciding his claim, including 
treatment records related to his 1999 back injury and surgery 
as well as his workman's compensation claim.  See Development 
Letter sent to Veteran on June 17, 2008.  The veteran did not 
respond; thus, the Board concludes that all relevant evidence 
has been obtained.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) (the duty to assist is not a one-way street). 

A VA examination was not provided in conjunction with the 
veteran's claim decided herein, and the Board notes that the 
evidence of record does not warrant one because there is 
sufficient competent medical evidence to decide his claim.  
See 38 C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide 
a VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As will be discussed in more detail below, there is nothing 
in the record, other than the veteran's own lay statements, 
that suggests a link between his current low back disorder(s) 
and military service.  Under such circumstances, the veteran 
has not provided competent evidence that satisfies the third 
prong of McLendon; thus, VA is under no duty to provide him 
with an examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board observes that following the issuance of 
the July 2008 supplemental statement of this case, VA 
treatment records dated from May 2004 through August 2008 
were associated with the claims folder without a waiver of 
review by the agency of original jurisdiction (AOJ).  The 
Board has reviewed this evidence and notes that the 
information contained in these records does not reference the 
disability involved in the veteran's current claim decided 
herein.  Furthermore, this evidence is not material to the 
bases for the Board's determination.  Therefore, this 
evidence is not "pertinent" as defined at 38 C.F.R. § 
20.1304(c) (2007), and a remand for AOJ consideration is not 
required.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran is claiming entitlement to service connection for 
a low back disability as due to military service.  Review of 
current medical records indicate that the veteran has been 
diagnosed as having lumbosacral strain with radiculitis to 
the lower extremities.  See VA Examination Report dated in 
December 2004.  There is also evidence that the veteran was 
diagnosed in 1999 with spondylolisthesis and spondylosis at 
L5-S1 and disc herniation at L4-5 which was treated with an 
anterior L5-S1 disc excision and interbody fusion. 

At a November 2004 VA examination relating to a pilonidal 
cyst claim, the veteran described a history of low back pain 
that was exacerbated during service as a result of heavy 
equipment operation.  However, a review of his service 
treatment records reflects only one complaint of low back 
pain which, following a normal physical examination, went 
undiagnosed.  See Sick Call Record dated March 24, 1969.  The 
veteran's September 1969 separation examination reflects a 
reported a history of "back trouble of any kind;" however, 
such reference was noted to pertain to a "tumor" on his 
back that had been surgically corrected in 1968.  Service 
treatment records show that the so-called "tumor" was 
actually a pilonidal cyst that was first diagnosed following 
complaints of pain in the sacral area.  See Service Narrative 
Summary dated August 27, 1968.  Eventually, the cyst was 
surgically removed.  See Service Narrative Summary dated 
August 27, 1968.  There is no indication at service 
separation of any current complaints of back pain.  

While not dispositive of his claim, the Board observes that 
the lack of competent evidence of complaints, treatment, or 
diagnosis of a chronic low back disorder during service 
weighs against the veteran's claim that he is entitled to 
service connection for a low back disorder.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 38 C.F.R. 
§ 3.303(a).  

Similarly, the lack of competent evidence of a low back 
disorder or chronic complaints shortly after service weighs 
against awarding service connection on the basis of a showing 
of continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  In this regard, although the veteran reported a 
history of intermittent back pain since service at a December 
2004 VA examination, his lay statement is insufficient 
evidence of a chronic low back disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson is not 
competent to provide evidence regarding a diagnosis or 
etiology).  Moreover, the Board finds that such statements 
regarding continuity of symptomatology since service lack 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  First, his lay assertions of continuity of back pain 
symptomatology are entirely uncorroborated by any 
contemporaneous medical evidence.  See Buchanan, 451 F.3d at 
1337.  Additionally, the veteran's first documented 
complaints of back pain occur in 1999 following an on-the-job 
back injury.  See Dr. Lesiak Treatment Record dated January 
12, 1999.  At such time, the veteran failed to report any 
prior back problems.  See Dr. Lesiak Treatment Record dated 
February 18, 1999 (other than his on-the-job accident the 
veteran denies all other significant medical history).  

Regarding the veteran's 1999 on-the-job back injury, medical 
records show that he landed backwards on the ice on his 
buttocks and low back region; his complaints consisted of low 
back pain.  Approximately one month following the accident, 
the veteran began to complain of bilateral lower extremity 
pain.  The 1999 injury is the only competent medical evidence 
of a low back injury either during or after military service.  
Such evidence, coupled with a lack of contemporaneous 
complaints of back problems until after the 1999 injury, 
weighs heavily against the veteran's claim that his current 
disability was incurred during service and has persisted ever 
since.  

As discussed herein, neither the veteran's September 1969 
service separation examination report, nor any post-service 
evidence, shows any indication of low back problems until 
1999, which is thirty years after the veteran's period of 
active duty service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  This thirty-year absence of evidence also 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

With no competent evidence of a chronic low back disorder 
during service or competent evidence of a low back disorder 
during service with credible evidence of continuity of 
symptomatology since service, the Board must consider whether 
there is competent evidence that his currently manifested 
disability is related to service.  See 38 C.F.R. § 3.303(d).  
As noted above, the veteran is not competent to provide 
evidence regarding the etiology of a disability.  Espiritu, 
supra.  Therefore, the Board must to rely on the competent 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board is not free to substitute its 
own judgment for that of an expert).

In the present case, there is no competent medical evidence 
of record indicating that the veteran's current lumbosacral 
strain with radiculitis to the lower extremities, spondylosis 
and spondylolisthesis at L5-S1, and disc herniation at L4-5, 
status post-disc excision and interbody fusion are due to his 
active military service.  At least one private medical record 
suggests that the veteran may have had an "arthritic back" 
prior to his January 1999 on-the-job low back injury.  See 
Dr. Lesiak Treatment Record dated February 18, 1999; see also 
X-ray Report dated March 8, 1999 (noting L5-S1 spondylosis).  
However, there is no indication in the record as to the onset 
of such disability, nor is there any suggestion that 
arthritis might be related to military service.  Furthermore, 
as there is no competent evidence indicating that any 
arthritis manifested within one year of service separation, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007) (certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service).  

In addition to a lack of competent evidence relating 
arthritis, or any other currently diagnosed low back 
disorder, to service, the thirty year lapse in time between 
the veteran's active service and the first diagnosis of a low 
back disorder weighs against the veteran's claim.  The Board 
notes that it may, and will, consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the veteran has not complained of the maladies 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  

Finally, despite the veteran's lay assertions that his 1968 
pilonidal cyst and current back problems are somehow related, 
VA examiners in November and December 2004 opined that the 
veteran's current low back problems are not a residual of his 
pilonidal cyst excision in 1968.  In looking at the findings 
of these opinions, the Board notes that each VA examiner 
interviewed and examined the veteran in addition to reviewing 
the veteran's complete claims file, including all relevant 
medical records.  Under these circumstances, the Board will 
afford significant probative value to these medical opinions.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  

The Board acknowledges the veteran's contention that he has a 
current low back disability beginning in service.  However, 
with consideration of the lack of evidence of chronic 
complaints or a diagnosis of a low back disorder during 
service, the length of time following service prior to a 
recorded diagnosis, the absence of recorded complaints of 
back pain until an intercurrent low back injury in 1999, and 
the lack of any medical opinion suggesting a causal link to 
the veteran's service, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a low back disorder, to include lumbosacral 
strain with radiculitis to the lower extremities.  
Consequently, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disorder, to 
include lumbosacral strain with radiculitis to the lower 
extremities, is denied.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


